DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- are is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanza (DE 2014012828).
As to claim 1, Asanza’s figure 1 shows a DC switch for disconnecting a DC line, the switch comprising: a power semiconductor switch (2) arranged in a current path of the DC line; a first sensor (10 and 11) for measuring the input and output voltages; a second sensor (4) for measuring the current flowing through the be line; a controller (9) for the power semiconductor switch, the control device configured to: switch on the DC switch for a first time period (when 2 is in a switch-on operation); determine the input voltage present (by 10); determine the output voltage present (by 11) at the end of the first time period; determine the current intensity present (by 4) at the end of the first time period.  The figure fails to show that control device is configure to determine an inductance and/or capacitance from the determined values.  However, it was known that capacitance and/or inductance can be calculated by the following equations:  capacitance (C) = charge(Q)/Volts(V); and capacitive current (Icap) =C*dV/dt; and inductance (L) = V/(di/dt), wherein V is voltage, I is current and dv/dt is rate of voltage change; and di/dt is instantaneous rate of current change.  Therefore, it would have been obvious to one having ordinary skill in the art to calculate the inductance and/or capacitance of Asanza’s DC switch from the detected voltages and current applying to the above equations for the purpose of obtaining needed capacitance and/or inductance values of the DC switch.  
As to claim 2, predefined/desired operation duration is well known in the art.  It would have been obvious to one having ordinary skill in the art to use a duration defined prior to switch-on as the first time period for the purpose of ensuring the circuit operating precisely. 
As to claim 3, the modified Asanza’s figure 1 shows that the control device shortens the first time period.  Furthermore, turning off a switch device when its current reaches a desired threshold is well known in the art. It would have been obvious to one having ordinary skill in the art to switch off the DC switch if the current intensity reaches a current threshold value for the purpose of protecting the DC switch
As to claim 4, the modified Asanza’s figure 1 shows that the control device calculates the inductance present in accordance with the formula: Lsupply line = U.tpulse/peak wherein Lsupply line is the inductance, U is a driving voltage determined from input voltage and/or output voltage, tpulse is the first time period, and Ipeak is the current intensity present at the end of the first time period (calculated by well known equation L = V/(di/dt) = Vdt/di, wherein V is voltage, dt is (first) time period and di is current in the period). 
As to claim 5, the modified Asanza’s figure 1 shows that the control device determines whether a supply voltage is present (by 10). 
As to claim 6, the modified Asanza’s figure 1 shows that the control device determines the output voltage present at the beginning of the first time period (by 11). 
As to claim 7, the modified Asanza’s figure 1 the control device carries out a determination of the inductance and/or Capacitance present before each switch-on process (the control circuit always receives the detected signal.  Therefore, determining L and or C before the switch-on process is inherent). 
As to claim 9, comparing inductor with plurality of reference values is well known in the art.  It would have been obvious to one having ordinary skill in the art to compare (by a comparator circuit) the determined inductance with a reference inductances (maximum/minimum inductance) in order to valuing the determined inductance level. Output signal generated by the comparator circuit indicates whether the inductance is within the reference values. 
As to claim 15, capacitance comparator is well known in the art.  It would have been obvious to one having ordinary skill in the art to compare (by a comparator circuit) the determined capacitance with a reference capacitance (maximum capacitance) in order to valuing the determined capacitance level. Output signal generated by the comparator circuit indicates whether the capacitance is greater than the maximum capacitance. 

Allowable Subject Matter
Claims 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842